                                                                                   ALDO A. BADINI
                                                                                                  Partner
                                                                                          (212) 294-4601
                                                                                   abadini@winston.com
May 6, 2021

By ECF

Hon. William F. Kuntz, II
United States District Court, Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

Re:    Orellana Castaneda et al. v. County of Suffolk et al.,
       2:17-cv-4267-WKF-ARL (E.D.N.Y.)

Dear Judge Kuntz,

        We represent the plaintiffs in the above-referenced action. On April 30, 2021, the parties
jointly proposed to Magistrate Judge Lindsay a scheduling order that included a schedule for
plaintiffs’ anticipated class certification motion. On May 3, 2021, Magistrate Judge Lindsay
entered an Order that, among other things, directed the parties to redirect the proposed class
certification briefing schedule to Your Honor’s attention, which we do so here.

        In accordance with the Magistrate Judge’s Order, and this Court’s Individual Rule III.E.
regarding the scheduling of motions, the parties have “set up their own briefing schedule” for
Plaintiffs’ anticipated class certification motion and hereby submit it to the Court for approval.
Plaintiffs respectfully propose a June 18, 2021 deadline for their anticipated class certification
motion, with the opposition due on July 16, 2021 and any reply due on July 30, 2021. This will
allow the parties to complete the class certification briefing approximately one month prior to the
dispositive motion deadline. Defendants do not oppose this request.

       We thank the Court for its consideration.

                                                             Respectfully submitted,

                                                             s/Aldo A. Badini

                                                             Aldo A. Badini

cc:    All Counsel of Record (By ECF)
